Case 6:20-cv-00041-JCB-KNM Document 9 Filed 06/23/20 Page 1 of 2 PageID #: 22




                                   No. 6:20-cv-00041

                                    Michelle Orr,
                                       Plaintiff,
                                          v.
                                   Commissioner,
                           Social Security Administration,
                                      Defendant.

                             Before B ARKER , District Judge

                                        ORDER

               On January 27, 2020, plaintiff filed this action pursuant to
            42 U.S.C. § 405(g) for judicial review of defendant’s decision
            denying her application for disability insurance benefits. The
            case was referred to United States Magistrate Judge K. Nicole
            Mitchell pursuant to 28 U.S.C. § 636.
                Judge Mitchell ordered plaintiff to show cause why the
            lawsuit should not be dismissed for failure to timely serve de-
            fendant. Doc. 7. Plaintiff did not file a response. On May 8,
            2020, Judge Mitchell issued a report and recommendation
            that the complaint be dismissed without prejudice for failure
            to prosecute. Doc. 8. Plaintiff did not file objections.
                When no party objects to a magistrate judge’s report and
            recommendation within 14 days of service, the court “need
            only satisfy itself that there is no clear error on the face of the
            record.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996) (en banc). Here, there is no clear error. Ac-
            cordingly, the magistrate judge’s report and recommendation
            is adopted. This action is dismissed without prejudice for
            failure to prosecute. Fed. R. Civ. P. 41(b).
Case 6:20-cv-00041-JCB-KNM Document 9 Filed 06/23/20 Page 2 of 2 PageID #: 23




                                So ordered by the court on June 23, 2020.



                                           J. C AMPBELL B ARKER
                                         United States District Judge




                                     -2-
